DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I: Figures 3-4		(Appears directed to dependent claims 3-5, 12-14, and 16-18.)
Species II: Figure 6		(Appears directed to dependent claim 2.)
Species III: Figure 7		(Appears directed to dependent claims 6-8 and 11.)
Species IV: Figure 8		(Appears directed to dependent claims 6 and 9-11.)
Species V: Paragraph 0014		(Appears directed to dependent claim 15.)

Figures 1-2 appear to be generic.  Claim 1 appears to be generic.

Important Note:  The structures disclosed in Figures 5 and 9-10 are not generic to the above five Species.  Further, the structures of Figures 5 and 9-10 are not claimed.

The species listed above are independent or distinct for the following reasons:

Species I is directed to a lifting hook and deflection pulley comprising a ring gear (21) arranged on the bearing flange (19, figure 3) or arranged on the rope flange (20, figure 4) or a friction track arranged on either the bearing flange or the rope flange (paragraph 0057), while Species II is directed to a lifting hook 

Species II is directed to a lifting hook and deflection pulley comprising a roller axle (18) rotationally fixedly connected to a roller body (16, see figure 6), while Species III is directed to a lifting hook and deflection pulley comprising a drive wheel (22) that drives a generator (15) directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope (12, see figure 7). 

Species III is directed to a lifting hook and deflection pulley comprising a drive wheel (22) that drives a generator (15) directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope (12, see figure 7), while Species IV is directed to a lifting hook and deflection pulley comprising a drive wheel (22) formed as a rope contact wheel arranged outside the pulley block carrier (14) and connected to the rope section that runs onto the deflection pulley or runs off therefrom (see figure 8).

Species IV is directed to a lifting hook and deflection pulley comprising a drive wheel (22) formed as a rope contact wheel arranged outside the pulley block carrier (14) and connected to the rope section that runs onto the deflection pulley or runs off therefrom (see figure 8), while Species V is directed to a further generator (15) being fixedly installed at the trolley (5, see paragraph 0014).

Species V is directed to a further generator (15) being fixedly installed at the trolley (5, see paragraph 0014), while Species I is directed to a lifting hook and deflection pulley comprising a ring gear (21) arranged on the bearing flange (19, figure 3) or arranged on the rope flange (20, figure 4) or a friction track arranged on either the bearing flange or the rope flange (paragraph 0057).
 
In addition, these species are not obvious variants of each other based on the current record.

Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The search queries and/or different fields of search for a ring gear arranged on the bearing flange or arranged on the rope flange or a friction track arranged on either the bearing flange or the rope flange would not lead to prior art for a roller axle rotationally fixedly connected to a roller body.
The search queries and/or different fields of search for a roller axle rotationally fixedly connected to a roller body would not lead to prior art for a drive wheel that drives a generator directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope.
The search queries and/or different fields of search for a drive wheel that drives a generator directly or via a transmission section and can also be formed as a rope contact wheel that can roll off on a hoist rope would not lead to prior art for a drive wheel formed as a rope contact wheel arranged outside the pulley block carrier and connected to the rope section that runs onto the deflection pulley or runs off therefrom.
The search queries and/or different fields of search for a drive wheel formed as a rope contact wheel arranged outside the pulley block carrier and connected to the rope section that runs onto the deflection pulley or runs off therefrom would not lead to prior art for a further generator being fixedly installed at the trolley.
The search queries and/or different fields of search for a further generator being fixedly installed at the trolley would not lead to prior art for a ring gear arranged on the bearing flange or arranged on the rope flange or a friction track arranged on either the bearing flange or the rope flange.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654